Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application/Amendment/Claims
2.	Claims 33-40 were newly added in the response filed September 22. 2020.  Claims 1-28 and 30-32 are canceled. Claims 29 and 33-40 are currently pending and the subject matter of the instant Office action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:

4.	Claims 29 and 33-40 are allowed.  Claims 29 and 33-40 were renumbered as claims 1-9 respectively.

5. The title was changed to “METHODS OF TREATING INSOMNIA USING A COMBINATION THERAPY OF LOW-DOSE DOXEPIN AND ZOLPIDEM”.

Reasons for Allowance

6.	The following is an examiner's statement of reasons for allowance: Claims 29 and 33-40 are allowed on the basis of one or some of a number of arguments and/or affidavits presented, and a statement is necessary to identify which of these were persuasive: the statement of common ownership “Application No. 13/612,328 (the present application), US2010/0179215 ("Dube"), and US2010/0105614 ("Jochelson") were, at the time the invention of the present application was made, jointly owned by and/or were subject to an obligation of assignment to the same assignees, Somaxon Pharmaceuticals, Inc. and ProCom One, Inc.” sets forth a specific argument commensurate in scope with the claim limitation upon which allowance is based.
The limitation “administering to the patient a composition consisting essentially of about 0.5-7mg of doxepin hydrochloride and about 0.1-4.5mg of zolpidem tartrate…” sets forth a specific claim limitation clearly present in the allowed claim which is neither taught nor suggested by the prior art as a whole, either alone or in combination because the 103 rejections based on US2010/0179215 ("Dube"), and US2010/0105614 ("Jochelson") are withdrawn in view of the statement of common ownership on p. 4 of the response. 


7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
January 11, 2021

/CHANG-YU WANG/Primary Examiner, Art Unit 1649